DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 12 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 and 02/16/2021 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Publication No. 2015/0327655 A1) in view of ASO et al. (U.S. Patent Publication No. 2017/0215566 A1).
Regarding Independent Claim 1, Kim teaches a cosmetic brush (cosmetic brush, 10; Fig. 1) comprising: a polymer core (30; Abstract)  extending along a longitudinal axis (X’; Fig. 1) and defining a first portion thereof extending between a first end (X’) of the first portion and a second end (X; Fig. 1) of the first portion (Fig. 1); a plurality of polymer bristles (bristles, 20) extending from the polymer core (30) in a radial direction (abstract; Fig. 1) wherein at least the first end of the first portion of the core is twisted (twisted portion, 50) about the longitudinal axis relative to the second end of the first portion of the core to define a twisted portion (Paragraph [0021])  and wherein bristles (20) in the twisted portion (50) are arranged in one or more columns disposed in one or more spiral or helical paths about at least a portion of the longitudinal axis of the core (Paragraph [0021]), the plurality of polymer bristles (20) integrally molded with the polymer core (Paragraph [0005]), wherein the molded polymer core (30) is twisted with a plurality of twist angles such that the plurality of polymer bristles have an organized randomness (Paragraph [0021]), wherein an upper most bristle (20) in the twisted portion (50) is offset from a lower most bristle (20) in the twisted portion (50) by one of the plurality of twist angles (Fig. 2; Paragraph [0021]), wherein the twist angles are angles between two bristles (20) in different rows within the twisted portion (50; Fig. 2).
Kim does not teach the cosmetic brush wherein the bristles have a plurality of grooves on their surfaces for holding cosmetic liquid for the cosmetic brush.  
Aso, however teaches a cosmetic brush (mascara brush, 20; Fig. 1) wherein the bristles (bristle group, 30 with bristles, 31) have a plurality of grooves (fine groove-like recesses, 33; Fig. 6) on their surfaces for holding cosmetic liquid for the cosmetic brush.  
It would have been obvious to one having ordinary skill in the art before the effective filing dat4e of the claimed invention to modify the cosmetic brush of Kim to further include the bristles have a plurality of grooves on their surfaces for holding cosmetic liquid for the cosmetic brush, as taught by ASO, to provide a brush that can retain more liquid cosmetic material to improve usability and decrease time for the desired effect.
Regarding Claim 2, Kim, as modified, teaches the cosmetic brush (Fig. 1) wherein the bristles (20)  have cross-sectional shapes of any regular or irregular polygons (Paragraph [0018]).  
Regarding Claim 3, Kim, as modified, teaches the cosmetic brush  (Fig. 1) wherein shapes and dimensions of an inner most portion of the bristles (20) and an outermost portion of the bristles (20) are different (Fig. 2; the innermost portion of the bristles, 20 has a larger cross section than the outermost portion or tips of the bristles), and wherein the inner most portion of the bristles (20) is a portion that is closest to the core (30; Fig. 2), and the outer most portion of the bristles (20) is a portion that is farthest to the core (30) with respect to the longitudinal axis (X’; Fig. 2) of the core (30).  
Regarding Claim 4, Kim, as modified, teaches the cosmetic brush of claim 1 as discussed above.
Kim does not teach wherein the bristles have a plurality of projections on their surfaces for holding the cosmetic liquid for the cosmetic brush. 
ASO, however, teaches  wherein the bristles (31) have a plurality of projections (Fig. 6) on their surfaces for holding the cosmetic liquid for the cosmetic brush (Paragraphs (0012] and [0013]). 
It would have been obvious to one having ordinary skill in the art before the effective filing dat4e of the claimed invention to modify the cosmetic brush of Kim to further include t the bristles have a plurality of projections on their surfaces for holding the cosmetic liquid for the cosmetic brush, as taught by ASO, to provide a brush that can retain more liquid cosmetic material to improve usability and decrease time for the desired effect.

Regarding Claim 5, Kim, as modified, teaches the cosmetic brush  (Fig. 1) wherein the bristles (20) further comprise a plurality of branches of any shapes and dimensions (Fig. 2).  
Regarding Claim 6, Kim, as modified, teaches the cosmetic brush  (Fig. 1)  wherein the bristles (20) are formed with a regular and alternative arrangement of a first type of bristles (shown extending from the twisted section, 50) and a second type of bristles (20; as shown in untwisted portion, 40) throughout the core (30).
Kim does not explicitly teach wherein the first type of bristles is thicker than the second type of bristles, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brush of Kim, to further include the first type of bristles is thicker than the second type of bristles since such a modification would have involved a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 7, Kim, as modified, teaches the cosmetic brush (Fig. 1) wherein the bristles (20) are formed with an irregular arrangement of a first type of bristles (20) and a second type of bristles (20) throughout the core (30; Paragraph [0018] – Kim teaches that the bristles can be formed with an irregular arrangement of bristles (varying shapes). 
Kim does not explicitly teach wherein the first type of bristles is thicker than the second type of bristles, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brush of Kim, to further include the first type of bristles is thicker than the second type of bristles since such a modification would have involved a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 8, Kim, as modified, teaches the cosmetic brush of claim 1 as discussed above.
Kim does not teach wherein the cosmetic brush according to claim 1, wherein the bristles have curvy or zigzag lines/shapes such that they have a shape like ramen noodles regardless of their thickness.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brush of Kim, to further include the bristles have curvy or zigzag lines/shapes such that they have a shape like ramen noodles regardless of their thickness since such a modification would have involved a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.
Regarding Claims 9 and 11, Kim, as modified, teaches the cosmetic brush of claims 1 and 4 as discussed above.
Kim does not teach wherein the cosmetic brush wherein the plurality of grooves  are formed uniformly on surfaces of the bristles.  
ASO, however, teaches  the cosmetic brush wherein the plurality of grooves (33) are formed uniformly on surfaces of the bristles (31; Fig. 6).  
It would have been obvious to one having ordinary skill in the art before the effective filing dat4e of the claimed invention to modify the cosmetic brush of Kim to further include t the bristles have a plurality of projections on their surfaces for holding the cosmetic liquid for the cosmetic brush, as taught by ASO, to provide a brush that can retain more liquid cosmetic material to improve usability and decrease time for the desired effect.
Regarding Claims 10 and 12, Kim, as modified, teaches the cosmetic brush of claims 1 and 4 as discussed above.
Kim does not teach wherein the cosmetic brush wherein the plurality of grooves are formed randomly on surfaces of the bristles.  
ASO, however, teaches  the cosmetic brush wherein the plurality of grooves (33) are formed on surfaces of the bristles but does not teach the grooves formed randomly, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brush of Kim, to further include the plurality of grooves are formed randomly on surfaces of the bristles since it has been held that rearranging parts of an invention involves only routine skill in the art.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows: WO 2011/121526 to Caulier  teaches a cosmetic brush wherein the applicator has a first application unit with a first untwisted core that is made of synthetic material and molded teeth. A second application unit has fitted bristles that are supported by a second core, which is twisted over the length of the first application unit, such that the first application unit has a spiraling induced by twisting the second core on the first application unit.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATINA N. HENSON/Primary Examiner, Art Unit 3723